UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6369



ISMAIL MUHAMMAD, a/k/a Wayne Anthony Garrett,

                                              Plaintiff - Appellant,

          versus


W. ALVIN HUDSON, Sheriff, Roanoke City Jail;
M. MCMILLAN, Major; D. A. BLEVINS, Captain; R.
D. ADKINS, Lieutenant; SERGEANT RATLIFF; SER-
GEANT HULL; SERGEANT STUART; LEO B. WATKINS,
Sergeant; TRAVIS CURTIS, Deputy; JAMES TROUT,
Deputy; THE CITY OF ROANOKE, Virginia; CORREC-
TIONAL MEDICAL SERVICE; CATHY WILLIAMS; KAREN
MILLER, M.D.; CHUCK JENNINGS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge;
Glen E. Conrad, Magistrate Judge. (CA-95-1231-R)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ismail Muhammad, Appellant Pro Se. Robert F. Rider, RIDER, THOMAS,
CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia; David Ernest
Boelzner, Michael Lawrence Goodman, WRIGHT, ROBINSON, OSTHIMER &
TATUM, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order denying
his motion for leave to file an amended complaint. We dismiss the
appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2